Citation Nr: 1011676	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-40 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Ralph G. Stiehm, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1977.  He had additional service in the Georgia Army National 
Guard from April 1977 to April 1983 and from April 1986 to 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board denied the Veteran's claim in June 2007.  In 
September 2007, the Veteran's attorney and the VA's General 
Counsel filed a joint motion to vacate and remand with the 
United States Court of Appeals for Veterans Claims.  The 
Court granted the motion.  The Board subsequently denied the 
claim again in an April 2008 decision.  In a November 2009 
Memorandum Decision, the Court reversed April 2008 Board 
decision, found that service connection for residuals of a 
back injury and postoperative residuals of an L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion was warranted, and remanded the matter for further 
proceedings consistent with its decision.


FINDING OF FACT

The Veteran has residuals of a back injury and postoperative 
residuals of an L5-S1 hemilaminectomy and diskectomy with L5-
S1 transverse process fusion that are as likely as not 
related to military service.


CONCLUSION OF LAW

The Veteran has residuals of a back injury and postoperative 
residuals of an L5-S1 hemilaminectomy and diskectomy with L5-
S1 transverse process fusion that are the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he injured his back while serving on 
a period of active duty for training in the Army National 
Guard in June 1995 in Egypt.  He indicated that his back 
disability began in service and was aggravated by his 
civilian job and continues to worsen.  

Associated with the claims file is a Defense Finance and 
Accounting Service Military Leave and Earnings Statement 
which indicates that the Veteran was on active duty for 
training during the period from June 11, 1995, to July 1, 
1995.

A service medical record dated in September 1998 reflects 
that the Veteran underwent spinal surgery in October 1995 and 
returned to work.  The entry noted that the Veteran passed 
his over forty physical in May 1997 and subsequently 
reinjured his back on a civilian job and underwent a spinal 
fusion in November 1997 with continued pain and limited range 
of motion requiring daily pain medicine.  The examiner 
diagnosed the Veteran with lumbar disc disease following an 
examination.  The Veteran was thereafter referred for a 
medical discharge.  

Private treatment reports from J. Lindley, M.D., dated from 
October 1995 to September 1998 reflect treatment for low back 
pain and left leg pain secondary to a ruptured disk at L5-S1.  
In November 1995, the Veteran underwent surgery for a left 
L5-S1 ruptured disk.  In November 1997, the Veteran underwent 
a left L5-S1 hemilaminectomy and diskectomy, autologous crest 
transverse process fusion and rod and pedicle screw fixation.  

At a December 1999 VA spine examination the Veteran was 
diagnosed with mild degenerative changes of the lumbosacral 
spine, status post L5-S1 laminectomy and fusion and symptoms 
and signs of left L5 distribution radiating pain.  

At a December 1999 VA peripheral nerve examination the 
Veteran was diagnosed with failed back surgery syndrome, 
status post multiple back surgeries for chronic lumbar 
strain.  

The Veteran submitted a statement dated in April 2002 from 
A.V.-B., the Project Officer during the Veteran's period of 
annual training in Egypt in June 1995.  She indicated that 
the Veteran's unit was involved in excavating a settling 
reservoir for recycled water, a pumping station to pump the 
water from the settling reservoir to the wash rack, and 
building a wash rack to accommodate both track and wheeled 
vehicles.  She reported that the Veteran and another soldier 
were temporarily assigned to her unit to lay pipe.  Ms. V.-B. 
stated that she found out that the Veteran injured his back 
during annual training when they returned to the home 
station.  She reported that the Veteran indicated that his 
back was still injured from the annual training period when 
she saw him again during a drill in October 1995.

The Veteran also submitted a statement from the other 
soldier, J.W., who was assigned with him during his period of 
annual training in June 1995.  J.W. indicated that the 
Veteran complained of experiencing lower back and leg pain 
while working together during the training period.  He 
reported that the Veteran did not stop working or go to sick 
call because he did not want to leave J.W. alone and wanted 
to complete the job. 

Associated with the claims file is a September 2002 letter 
from C. Porter, M.D.  Dr. Porter indicated that he had been 
the Veteran's primary care physician since 1989.  He reported 
that the Veteran presented to his office with substantial low 
back pain in August 1995 and had surgery on his back in 1995 
and again a year and a half later.  Dr. Porter reported that 
the Veteran's symptoms suggesting herniation were present 
when the Veteran presented in August 1995.  Dr. Porter opined 
that any disc herniation sustained occurred prior to August 
1995 and based on the Veteran's history it would suitably 
correlate with heavy lifting and exertion the Veteran had to 
do while on active duty overseas.  He concluded that the 
Veteran's back injury was a service-connected injury dating 
back to the summer of 1995.

Also associated with the claims file is a letter from Dr. 
Lindley dated in October 2002.  Dr. Lindley indicated that he 
read a statement from A. V.-B., the project officer during 
the Veteran's annual training in Egypt.  Dr. Lindley noted 
that the Veteran was laying pipe and injured his back.  He 
stated that the Veteran returned from annual training and 
suffered an on-the-job injury in August 1995.  Dr. Lindley 
indicated that the second injury occurred only two months 
after the first injury and was an aggravation of the first 
injury.  He noted that the injuries resulted in a ruptured 
lumbar disc that required surgery in November 1995 and a 
fusion at L5-S1 in 1997.  He indicated that the Veteran was 
unable to return to his pre-injury status.  

At a September 2006 VA examination the Veteran reported that 
he injured his back in June 1995 while in Egypt digging a 
trench.  The Veteran indicated that despite the pain he 
continued working on the project until it was completed.  The 
Veteran reported constant pain in his lower back and left leg 
with associated numbness and tingling in the left leg.  
Following a physical examination, including x-rays of the 
lumbosacral spine and a computed tomography scan of the 
lumbar spine the examiner diagnosed the Veteran as status 
post hemilaminectomy and diskectomy with L5-S1 transverse 
fusion and spinal stenosis at the level of L3-4 secondary to 
annular bulging disk with central protrusion and 
hypertrophied ligamentum flavum.  The examiner opined that 
the Veteran's current back pain was at least as likely as not 
caused by or as a result of back pain or injury from June 
1995.  The examiner noted that the Veteran's injury 
correlated with the time he sought treatment when he returned 
from his deployment.  The examiner noted that the claims file 
was not available for review at the time of the examination.  

In a November 2006 addendum opinion the September 2006 VA 
examiner reviewed the claims file and reported that there was 
no change in his initial opinion and the Veteran's current 
back pain was at least as likely as not caused by or as a 
result of the back pain or injury in June 1995.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since his injury during a period of 
active duty for training.  He is competent to give evidence 
about what he experienced, such as his symptoms of back pain.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran has 
submitted statements from a fellow soldier and the project 
manager during his period of active duty for training in June 
1995, both of whom indicated that the Veteran injured his 
back during a period of annual training.  Additionally, 
several physicians, both VA and private, have indicated that 
the Veteran's current back disability is at least as likely 
as not caused by or as a result of his back injury in June 
1995.

Consequently, the Board finds that the competent evidence of 
record demonstrates that service connection for residuals of 
a back injury and postoperative residuals of an L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion is warranted.  Resolving all reasonable doubt in favor 
of the Veteran, service connection for a lumbar disability is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury and postoperative residuals of an L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


